DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 4/18/2022.  Claims 1-22 are pending.  Claims 1-7, 15, 18, 21, and 22 have been amended.  Claims 2-13, 21, and 22 were withdrawn from further consideration; however, as noted below, several of these claims depend from an allowable claim and are being rejoined and examined.
The objections to claims 15 and 18 are withdrawn in response to Applicant’s amendments.
The objection to the drawings is withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments, the interpretation of “an ultrasonic/megasonic frequency control unit,” “a frequency-switching timing control unit,” and “a fixed time duration configuration unit” under 35 U.S.C. 112(f) is withdrawn.
The rejections of claims 1 and 14-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments, new ground(s) of rejection are made below.

Election/Restrictions
Claims 1, 14, and 16-20 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 10/06/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/06/2021 is partially withdrawn. Claims 21 and 22, directed to a method is withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.  Additionally, claims 2 and 4 directed to mutually exclusive species, are withdrawn from further consideration because they do not require all of the limitations of an allowable claim.  More specifically, claim 1 requires “an ultrasonic/megasonic frequency controller connected between the at least one signal source and the ultrasonic/megasonic generator, for varying a frequency of the electrical signal outputted from the at least one signal source and introducing the electrical signal having a varied frequency into the ultrasonic/megasonic generator” (emphasis added).  Therefore, claim 1 is understood to be drawn to an embodiment in which the electrical signal outputted and introduced into the ultrasonic/megasonic generator has been varied in frequency by a part of the controller, such as the embodiments shown in Figure 6b or Figure 6d.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a real-time position feedback unit” in claims 6 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7, 13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the other electrical signals” in line 8.  There is insufficient antecedent basis for this limitation in the claim because the claims previously recite “an electrical signal outputted from the at least one signal source” and “multiple electrical signals with different frequencies.”  It is unclear if the claimed “the other electrical signals” should refer to “the other electrical signals of the multiple electrical signals with different frequencies.”
Claims 6 and 7 recite the limitation "the wafer edge."  There is insufficient antecedent basis for this limitation in the claims.
Claims 6 and 7 recite the limitation "the rotating motor."  There is insufficient antecedent basis for this limitation in the claims.  It is unclear if this limitation should refer to the “rotary motor.”
Claims 6 and 7 recite the limitation "the electrical signal” at lines 11-12 and 11, respectively.  There is insufficient antecedent basis for this limitation in the claims because there are plural electrical signals, such as an electrical signal outputted from the at least one signal source and an electrical signal having a varied frequency (from the ultrasonic/megasonic frequency controller).
Claim 13 recites the limitation "the top of the upper casing."  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the frequency switching controller" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “a real-time position feedback unit,” recited in claims 6 and 7, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not appear to disclose any structure that would correspond to a real-time position feedback unit.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1, 5, 8-12, 14, 19, and 20 are allowed.
Claims 3, 13 and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, an ultrasonic/megasonic cleaning device as recited by claim 1.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Wu (CN 10464350) or Puskas (US 6,822,372), to further include the ultrasonic/megasonic frequency controller as recited.  In contrast, Wu discloses an ultrasonic/megasonic cleaning device, comprising: a cleaning unit comprising: an upper casing and a lower casing (1, 7); the upper casing and the lower casing are connected to form a hollow chamber, the hollow chamber is provided with an opening at a bottom surface of the lower casing (Figure 1: 1, 7); an ultrasonic/megasonic generator provided in the hollow chamber with a space formed between an upper portion and a side portion of the ultrasonic/megasonic generator and an inner wall of the hollow chamber (15); wherein, the ultrasonic/megasonic generator comprises a piezoelectric material connected to at least one signal source outside the cleaning unit, for receiving an electrical signal output from the at least one signal source and generating an ultrasonic/megasonic wave (machine translation: page 6, lines 12-25); a bottom quartz component provided with a quartz rod array composed of a plurality of vertically arranged quartz rod-like structures (9, 10); wherein, the quartz rod array extends out from the opening at the bottom surface of the lower casing for conducting the ultrasonic/megasonic wave vertically downward to a cleaning solution on the surface of a wafer (7, 10); a spray arm connected to the upper casing (machine translation: page 4, lines 3-4; page 8, lines 2-9; page 9, lines 12-16).  Puskas discloses an ultrasonic cleaner (Figure 12; col. 35, lines 13-55) having transducers (208) operated by generators which provide different frequencies and each being capable of sweeping the frequencies about the tranducers’ bandwidth centered on the respective primary resonance frequencies (206a, 206b, 206c), a multiplexer (214) is connected to each generator (206), and the transducers (208) can switch which signal is provided to the transducers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711